Name: Commission Regulation (EEC) No 470/83 of 28 February 1983 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 3 . 83 Official Journal of the European Communities No L 54/35 COMMISSION REGULATION (EEC) No 470/83 of 28 February 1983 fixing the rate of the additional aid for dried fodder the information at present available to the Commis ­ sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The amount of the subsidy in the case of advance fixing for April 1983 to March 1984 will , however, for dried fodder, be confirmed or replaced as from 1 March 1983 to take into account the guide price which is fixed for these products for the 1983/84 marketing year. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1 1 1 7/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1433/82 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1 1 1 7/78 was fixed by Regulation (EEC) No 2384/82 (3), as last amended by Regulation (EEC) No 253/83 (*); Whereas, in the absence of the guide price for the 1983/84 marketing year for dried fodder, and in the case of advance fixing for April 1983 to March 1984, the amount of subsidy on these products has been obtainable only on the basis of the guide price for April 1982 to March 1983 ; whereas, therefore, this amount may be applied on a temporary basis and should be confirmed or replaced when the guide price for the 1983/84 marketing year is known ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2384/82 and Article 104 of the Act of Accession of Greece to Article 2 This Regulation shall enter into force on 1 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 February 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30 . 5 . 1978 , p. 1 . 0 OJ No L 162, 12. 6 . 1982, p. 32. (3) OJ No L 255, 1 . 9 . 1982, p. 38 . fl OJ No L 30, 1 . 2. 1983, p. 47 . No L 54/36 1 . 3 . 83Official Journal of the European Communities ANNEX to the Commission Regulation of 28 February 1983 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 March 1983 to dried fodder (ECU/ tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 17,697 11,587 8,849 5,794 Additional aid in case of advance fixing for the month of : (ECU/ tonne) April 1983 (') 17,867 11,757 8,934 5,879 May 1983 (') 18,319 12,209 9,160 6,105 June 1983 0 18,319 12,209 9,160 6,105 July 1983 0 18,319 12,209 9,160 6,105 August 1983 (') 18,319 12,209 9,160 6,105 September 1983 (') 18,319 12,209 9,160 6,105 October 1983 (') 18,319 12,209 9,160 6,105 November 1983 (') 18,319 12,209 9,160 6,105 December 1983 (') 18,319 12,209 9,160 6,105 January 1984 (') 18,319 12,209 9,160 6,105 February 1984 0 18,319 12,209 9,160 6,105 March 1984 0 18,319 12,209 9,160 6,105 (') Subject to confirmation .